DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 10, 11, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More particularly, the limitation “at least one discontinuity” lacks written description support.  More specifically, "at least one discontinuity" is not describe in the Specification.  The discontinuity is between an inner surface of the first adapter and an inner surface of the second adapter such it is not understood how there can be only one discontinuity or two discontinuities  or even three discontinuities.  Clarification and/or correction is respectfully requested. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, the metes and bounds difference between the third adapter and the gasket are uncertain such that the claim limitation is confusing.  Are the third adapter and gasket synonymous?  Clarification and/or correction is respectfully requested.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4676256 to Golden (Golden) in view of US 20090305315 to Gandola et al. (Gandola) and US 20010010247 to Snow (Snow) and  Ihan, Alojz et al. “An In Vitro Evaluation of the Red Cell Damage and Hemocompatibility of Different Central Venous Catheters.” BioMed research international vol. 2020 8750150. 14 Apr. 2020, doi:10.1155/2020/8750150 (Ihan).

In regards to Claims  7 and 13, Golden teaches a device (see fig. 1, 4: ref. sign 10 "hypodermic device”) for procuring a blood sample with reduced damage from a patient to reduce inaccurate results in testing of the blood sample, the device comprising: a first adapter (see Fig. 1, 4: ref. sign 24 "threaded female end”) having a distal end portion and a proximal end portion, the distal end portion configured to be placed in fluid communication with a patient, the first adapter having an inner surface that defines a first lumen extending between the distal end portion and the proximal end portion of the first adapter; a second adapter (see fig. 1, 4: ref. sign 20 "male threaded fitting”) having a distal end portion and a proximal end portion, the distal end portion of the second adapter configured to be coupled (see Fig. 4) to the proximal end portion of the first adapter and at least partially disposed in the first lumen, the proximal end portion of the second adapter configured to be placed in fluid communication with a fluid reservoir, the second adapter having an inner surface that defines a second lumen extending between the distal end portion and the proximal end portion of the second adapter’ and, the inner surface of the first adapter, the inner surface of the second adapter and collectively defining a substantially continuous fluid flow path (see Fig. 4: ref. sign 18 "main passage”) between the patient and the fluid reservoir when the second adapter is coupled to the first adapter, such that bodily fluid flows within the fluid flow path (see Fig. 5: ref sign 44 “valves”), but does not explicitly teach a) at least one flow characteristic configured to limit a stress within the flow of the bodily fluid below a threshold amount of stress otherwise sufficient to hemolyze at least a portion of the blood and lead to inaccurate results in testing of the blood sample and b) a gasket configured to be disposed within the first lumen between a shoulder formed by the inner surface of the first adapter and a distal surface of the second adapter, an inner surface of the gasket configured to limit at least one discontinuity between the inner surface of the first adapter and the inner surface of the second adapter.

Gandola teaches at least one flow characteristic configured to limit a stress within the flow of the bodily fluid below a threshold amount of stress otherwise sufficient to hemolyze at least a portion of the blood and lead to inaccurate results in testing of the blood sample (i.e.. Gandola teaches using less force to extract a fluid sample from the container, thereby, the cellular components of the fluid sample will suffer less shear damage and platelets are less likely to become activated as a result of the transfer (see entire document, for example para. 0046).  Still further, using official notice, it is well-known or common knowledge in the art are capable of instant and unquestionable demonstration as being well-known that for certain blood cell test, such as a CBC count, the blood cells should not be hemolyzed in order to have an accurate test. However, it is also known that to have a blood count differential, the red blood cells are hemolyzed.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the valving taught by Golden by routine experimentation to control the flow taught by Gandola for the predictable purpose of having at least one flow characteristic configured to limit a stress within the flow of the bodily fluid below a threshold amount of stress otherwise sufficient to hemolyze at least a portion of the blood and lead to inaccurate results in testing of the blood sample (see MPEP 2144.05 II. A. Optimization Within Prior Art Conditions or Through Routine Experimentation "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

The broadest reasonable definition of gasket is s a mechanical seal which fills the space between two or more mating surfaces, generally to prevent leakage from or into the joined objects while under compression (see: https://en.wikipedia.org/wiki/Gasket; https://www.merriam-webster.com/dictionary/gasket).  
	In addition, Ihan, Alojz et al. “An In Vitro Evaluation of the Red Cell Damage and Hemocompatibility of Different Central Venous Catheters.” BioMed research international vol. 2020 8750150. 14 Apr. 2020, (Ihan)  teaches it was known to align the inner surface of the first adapter and the inner surface of the second adapter to limit a discontinuity between the inner surfaces for the purpose of having a smooth inner surface which will not damage cells (see entire document, for example  page 1, Introduction " Blood cells can become damaged if they encounter artificial surfaces such as plastic, metal, or glass [1] due to cavitation, collisions between the cells [2], and turbulent flows [3]." For clarification, the discontinuity between the inner surfaces of the lumens creates collisions with and between the cells causing  cellular damage and this fact was known prior to the effective filing date of the instant application as evidenced by the date of the cited references.).   

Snow teaches a gasket configured to be disposed within the first lumen between a shoulder formed by the inner surface of the first adapter and a distal surface of the second adapter, an inner surface of the gasket configured to limit at least one discontinuity between the inner surface of the first adapter and the inner surface of the second adapter for the purpose of making a hemostatic seal (see entire document, for example Fig. 2 and para. 0039). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device taught by Golden modified with a gasket configured to be disposed within the first lumen between a shoulder formed by the inner surface of the first adapter and a distal surface of the second adapter, an inner surface of the gasket configured to limit at least one discontinuity between the inner surface of the first adapter and the inner surface of the second adapter taught by Snow for the predictable purpose of making a hemostatic seal

In regards to Claims 10 and 11, Ihan teaches to align the inner surface of the first adapter and the inner surface of the second adapter to limit a discontinuity between the inner surfaces for the purpose of having a smooth inner surface which will not damage cells (see entire document, for example  page 1, Introduction " Blood cells can become damaged if they encounter artificial surfaces such as plastic, metal, or glass [1] due to cavitation, collisions between the cells [2], and turbulent flows [3].").   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device taught by Golden modified aligning the inner surface of the first adapter and the inner surface of the second adapter to limit a discontinuity between the inner surfaces taught by Ihan, reference 2, for the predictable purpose of having a smooth inner surface which will not cause cell damage.  For clarification, the discontinuity between the inner surfaces of the lumens creates collisions with and between the cells causing  cellular damage. 

In regards to Claim 15, using official notice, it is well-known or common knowledge in the art are capable of instant and unquestionable demonstration as being well-known that to use a gasket having an inner surface configured to be aligned with a portion of inner surface of the first adapter and a portion of the inner surface of the second adapter when disposed between the first adapter and the second adapter to define a substantially fluid tight seal therebetween.  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170336307 to Distel et al. (Distel) in view of US 20150032067 to Bullington et al. (Bullington) and US20080312576 to McKinnon et al. (McKinnon) and US 20140364815 to Paspa (Paspa). For clarification, Paspa was previously cited in the prosecution such that a copy of the reference is not being included in this instant office action. 

In regards to Claims 16 and 18, Distal teaches a device for procuring a blood sample with reduced damage from a patient to reduce inaccurate results in testing of the blood sample, the device comprising: a first adapter having a distal end portion and a proximal end portion, the first adapter defining a first lumen extending between the proximal end portion and the distal end portion, the first lumen having a first diameter; a second adapter having a distal end portion and a proximal end portion, the proximal end portion of the second adapter configured to be placed in fluid communication with a fluid reservoir, the second adapter defining a second lumen extending between the proximal end portion and the distal end portion of the second adapter, the second lumen having a second diameter; and a third adapter having a distal end portion configured to be coupled to the proximal end portion of the first adapter and a proximal end portion configured to be coupled to the distal end portion of the second adapter, the third adapter defining a third lumen extending between the proximal end portion and the distal end portion of the third adapter, the third lumen having a third diameter smaller than the first diameter and the second diameter, the first adapter, the second adapter, and the third adapter collectively defining a fluid flow path between the patient and the fluid reservoir when the third adapter is coupled between the first adapter and the second adapter, the plurality of chambers operable to reduce a negative pressure within a portion of the fluid flow path defined by the first adapter (see entire document, for example Fig. 3B), but does not explicitly teach a) the distal end portion configured to be placed in fluid communication with a patient and b) the third adapter defining a distal lumen having a distal diameter substantially equal to the first diameter, and a proximal lumen having a proximal diameter substantially equal to the second diameter and c) a third adapter having a medial portion forming a plurality of chambers disposed between the distal end portion and the proximal end portion of the third adapter, the plurality of chambers defining an inner volume in fluid communication with each of the distal lumen and the proximal lumen of the third adapter, a cross-sectional area of the inner volume alternatingly increasing or decreasing between a smaller area associated with a position along the longitudinal centerline between adjacent chambers from the plurality of chambers and a larger diameter associated with a position along the longitudinal centerline substantially in the center of each chamber from the plurality of chambers.  

 Bullington teaches a multiple segmented device having a needle (220) for transferring fluid directly from a patient for the purpose of transferring blood from the patient for analysis.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the fluid transferring device taught by Distel with placing the distal end portion in fluid communication with a patient taught by Bullington for the predictable purpose of directly transferring blood from the patient for analysis. 

McKinnon teaches a third adapter defining a distal lumen having a distal diameter substantially equal to the first diameter, and a proximal lumen having a proximal diameter substantially equal to the second diameter (i.e., the inner surface includes a choke portion disposed between the proximal end portion and the distal end portion of the third adapter, the choke portion has the medial diameter) for the purpose of altering or throttling the flow of blood into the receptacle for patients having low and high blood pressure (see entire document, for example para. 0013).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the fluid transferring device taught by Distel in view of Bullington with includes a choke portion disposed between the proximal end portion and the distal end portion of the third adapter, the choke portion a distal diameter substantially equal to the first diameter, and a proximal lumen having a proximal diameter substantially equal to the second diameter (i.e., the inner surface includes a choke portion disposed between the proximal end portion and the distal end portion of the third adapter, the choke portion has the medial diameter) taught by McKinnon for the predictable purpose of altering or throttling the flow of blood into the receptacle for patients having low and high blood pressure. 

Paspa teaches a third adapter having a medial portion forming a plurality of chambers disposed between the distal end portion and the proximal end portion of the third adapter, the plurality of chambers defining an inner volume in fluid communication with each of the distal lumen and the proximal lumen of the third adapter, a cross-sectional area of the inner volume alternatingly increasing or decreasing between a smaller area associated with a position along the longitudinal centerline between adjacent chambers from the plurality of chambers and a larger diameter associated with a position along the longitudinal centerline substantially in the center of each chamber from the plurality of chambers for the purpose of providing a device for procuring a blood sample with reduced damage from a patient (see entire document, for example blood flows in the chamber 26, and includes a laminar flow of fluid; paragraph [0041] and the inner surface of the collection member defines a plurality of chambers (chamber 26 can be undulated along its wall, as depicted in figures 5 and 6, to form a plurality of chambers as shown; figures 5, 6; paragraphs (0048)-(0049]), the plurality of chambers being arranged serially along a longitudinal centerline of the collection member (as depicted in figures 5 and 6) and the plurality of chambers are configured to control a pressure differential between the proximal end portion of the collection member and the distal end portion of the collection member (undulations in the hub wall 22 disrupt the laminar flow of fluid as it passes through the distal portion of the dissipation chamber 26, such that the generation of turbulence in the fluid stream dissipates the force of the fluid stream, and so the plurality of chambers are capable of controlling a pressure differential between the proximal end portion of the collection member and the distal end portion of the collection member; paragraph (0048]).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the fluid transferring device taught by Distel in view of Bullington and McKinnon with a third adapter having a medial portion forming a plurality of chambers disposed between the distal end portion and the proximal end portion of the third adapter, the plurality of chambers defining an inner volume in fluid communication with each of the distal lumen and the proximal lumen of the third adapter, a cross-sectional area of the inner volume alternatingly increasing or decreasing between a smaller area associated with a position along the longitudinal centerline between adjacent chambers from the plurality of chambers and a larger diameter associated with a position along the longitudinal centerline substantially in the center of each chamber from the plurality of chambers taught by Paspa for the predictable purpose of providing a device for procuring a blood sample with reduced damage from a patient

In regards to Claim 17, Distal teaches reducing the negative pressure within the portion of the fluid flow path distal to the third adapter which is operable to reduce damage to at least a portion of the blood flowing through the fluid flow path, and wherein the damage of at least the portion of the blood can produce inaccurate results in testing of the blood sample (see entire document, for example Distal Fig. 3B. For clarification, the figure shows an inner surface that has a diameter that is varied along the length of the device. That is to say, a first portion of the inner surface has a diameter that is different from a diameter of a second portion of the inner surface and thus, can reduce, constrict, limit, and/or otherwise control a flow of blood there through. In such embodiments, a region of a lumen having a relatively larger diameter can be associated with a larger pressure than a region of the lumen having a relatively smaller diameter, while conversely, a velocity associated with the region of the lumen having the relatively larger diameter is less than a velocity associated with the region of the lumen having the relatively smaller diameter. As such, the device meets the claim limitation and the function of reducing damage to at least a portion of the blood flowing through the fluid flow path would be inherent.).  

In regards to Claim 19,  Paspa teaches the inner surface of the third adapter forms a smooth transition from the distal diameter of the distal lumen to the alternatingly increasing or decreasing cross-sectional area of the inner volume defined by the medial portion and a smooth transition from the proximal diameter of the proximal lumen to the alternatingly increasing or decreasing cross-sectional area of the inner volume defined by the medial portion (see entire document, for example Figs. 6 and 10).  

In regards to Claim 20, Paspa teaches the inner surface of the third adapter is configured to produce laminar flow of the flood flowing through the third adapter (see entire document, for example para. 0013, 0017, 0019, 0020k, 0022, 0031, 0035, and 0041)

Response to Amendments and Arguments
Applicant’s amendments and arguments filed August 23, 2021 have been fully considered. 	Accordingly, the prior rejections under 35 USC 112 has been withdrawn, except for the rejection relating  to Claim 7 limitation "at least one discontinuity" as explained above.  
	In regards to the rejections of Claims 7, 10, 11, 13 and 15 under 35 USC 103, Applicant merely states: 
Golden fails to disclose or suggest a first adapter and a second adapter being coupled with
gasket disposed between a shoulder of the first adapter and a distal surface of the second adapter
to collectively define a substantially continuous fluid flow path such that a stress within a flow of
the bodily fluid is below a threshold amount of stress otherwise sufficient to hemolyze at least a
portion of the blood, as recited in amended independent claim 7. Neither Gandola nor Snow, alone or in combination, remedies these deficiencies.

	In response thereto, as discussed above Snow teaches a first adapter and a second adapter being coupled with gasket disposed between a shoulder of the first adapter and a distal surface of the second adapter to collectively define a substantially continuous fluid flow path which would limit a stress within the flow of the bodily fluid below a threshold amount of stress caused by the interaction between the discontinuities of the first and second adapters. Moreover, as discussed above, Gandola teaches at least one flow characteristic configured to limit a stress within the flow of the bodily fluid below a threshold amount of stress otherwise sufficient to hemolyze at least a portion of the blood and lead to inaccurate results in testing of the blood sample.  In addition, the Examiner provided reasonings why the references would be combined.  
	However, Applicant did not present any arguments against the references either individually or in combination which are persuasive to overcome the rejection.  Accordingly, the rejection is maintained. 
	Moreover, the broadest reasonable interpretation of the instant claim, the gasket disposed between a shoulder of the first adapter and a distal surface of the second adapter, does not operate to limit a stress within the flow of the bodily fluid below a threshold amount of stress otherwise sufficient to hemolyze at least a portion of the blood because cellular stress is also a function of flow rate, for example turbulent flow, which is not considered in said claim, but which is considered by the cited prior art discussed above.  In addition, the gasket does not contain any structural limitations which would cause the limitation to be interpreted otherwise.  
	In regards to the rejection of Claims 16-20 under 35 USC 103, Applicant’s arguments with respect to Claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791